DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-10 in the reply filed on 07/27/2022 is acknowledged. The traversal is on the ground(s) that the claims have unity, the cited reference to Hui or Banba does not discloses the “corrected value.”; claims inventively use the PID corrected value, instead of the PID initial values. This is not found persuasive. It is firstly noted that claim 1 explicitly recites “acquiring PID initial values… correcting the PID initial values”; apparently the instant claimed invention does recite “PID initial values”. Furthermore, the Examiner has considered the requirements for unity of invention and concluded that the groups of inventions are not linked as to form a single general inventive concept because they do not provide a contribution over the prior art, as detailed in the Restriction Requirement.  Applicant’s attention is drawn to MPEP 1850 Section I, which further specifies that: "PCT Rule 13.2, as it was modified effective July 1, 1992, no longer specifies the combinations of categories of invention which are considered to have unity of invention. The categories of invention in former PCT Rule 13.2 have been replaced with a statement describing the method for determining whether the requirement of unity of invention is satisfied. Unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more special technical features. The term “special technical features” is defined as meaning those technical features that define a contribution which each of the inventions considered as a whole, makes over the prior art.” In the instance, as stated in the restriction/election requirement dated 05/27/2022, Hui/Banba teaches the common technical feature in all groups.
The requirement is still deemed proper and is therefore made FINAL. Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/27/2022. Claims 1-10 are currently examined on the merits.
Drawings
The drawings are objected to because figs 2 and 3 are not clear enough to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 1 “…PID…” constitutes an indefinite subject matter. It is not clear what “PID” is. It appears that PID is an abbreviation name; a full name of PID should be provided. Therefore, the metes and bounds of claim 1 are not readily ascertainable. Clarification and/or correction are/is required. Claims 2-10  are rejected because they depend on claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The recitations “A method for controlling constant-diameter growth of monocrystalline silicon, wherein the method comprises: acquiring PID initial values of an i-th cycle period, wherein the PID initial values include an initial value of a proportion component P, an initial value of an integration component I and an initial value of a differentiation component D, and i=1; correcting the PID initial values of the i-th cycle period, and obtaining PID corrected values of the i-th cycle period, wherein the PID corrected values include a corrected value of the proportion component P, a corrected value of the integration component I and a corrected value of the differentiation component D; and according to the PID corrected values of the 7-th cycle period, controlling a crystal growth diameter of the i-th cycle period” in claim 1, “determining PID corrected values of an (i-1)-th cycle period to be the PID initial values of the i-th cycle period” in claim 2, “the step of correcting the PID initial values of the i-th cycle period, and obtaining the PID corrected values of the i-th cycle period comprises: setting, in the i-th cycle period, a target threshold of the proportion component P and a corresponding adaptive parameter, a target threshold of the integration component I and a corresponding adaptive parameter and a target threshold of the differentiation component D and a corresponding adaptive parameter; according to the target threshold of the proportion component P and the corresponding adaptive parameter, calculating to obtain the corrected value of the proportion component P; according to the target threshold of the integration component I and the corresponding adaptive parameter, calculating to obtain the corrected value of the integration component I; and according to the target threshold of the differentiation component D and the corresponding adaptive parameter, calculating to obtain the corrected value of the differentiation component D” in claim 3, “he step of setting the target threshold of the proportion component P of the i-th cycle period and the corresponding adaptive parameter comprises: acquiring a diameter difference of the i-th cycle period, wherein the diameter difference is a difference between a target crystal diameter and a real-time crystal diameter; setting 1/100-1/2 of an absolute value of the diameter difference of the i-th cycle period to be the target threshold of the proportion component P; setting 1/1000-1/10000 of the initial value of the proportion component P of the i-th cycle period to be a first adaptive parameter of the proportion component P; and setting 1/10000-1/100000 of the initial value of the proportion component P of the i-th cycle period to be a second adaptive parameter of the proportion component P” in claim 4, “the step of, according to the target threshold of the proportion component P and the corresponding adaptive parameter, calculating to obtain the corrected value of the proportion component P comprises: according to the diameter difference of the i-th cycle period and the target threshold of the proportion component P and the corresponding adaptive parameter, by using a first formula, calculating to obtain the corrected value of the proportion component P, wherein the first formula comprises: 

    PNG
    media_image1.png
    80
    937
    media_image1.png
    Greyscale

wherein 
    PNG
    media_image2.png
    49
    93
    media_image2.png
    Greyscale
 represents the corrected value of the proportion component P of the i-th cycle period, 
    PNG
    media_image3.png
    50
    127
    media_image3.png
    Greyscale
 represents the initial value of the proportion component P of the i-th corrected. cycle period,  
    PNG
    media_image4.png
    45
    58
    media_image4.png
    Greyscale
 represents the diameter difference of the i-th cycle period, a, 
    PNG
    media_image5.png
    45
    52
    media_image5.png
    Greyscale
 represents the first adaptive parameter of the proportion component P, 
    PNG
    media_image6.png
    51
    51
    media_image6.png
    Greyscale
 represents the second adaptive parameter of the proportion component P, 
    PNG
    media_image7.png
    50
    87
    media_image7.png
    Greyscale
 represents the target threshold of the proportion component P of the i-th cycle period, and t  represents the duration of the cycle period” in claim 5, “the step of acquiring the diameter difference of the i-th cycle period comprises: collecting an initial crystal diameter of the i-th cycle period; setting the target crystal diameter of the i-th cycle period; and according to the crystal growth diameter of the i-th cycle period and the target crystal diameter of the i-th cycle period, calculating to obtain the diameter difference of the i-th cycle period” in claim 6, “the step of setting the target threshold of the integration component I of the i-th cycle period and the corresponding adaptive parameter comprises: acquiring diameter dcifferences of the i-th cycle period and M cycle periods preceding the i-th cycle period, wherein M≤i-1; calculating an average value of all of the diameter differences of the M+1 cycle periods; setting 1/100-1/2 of the average value to be the target threshold of the integration component I; setting 1/1000-1/10000 of the initial value of the integration component I of the i-th cycle period to be a first adaptive parameter of the integration component I; and setting 1/10000-1/100000 of the initial value of the integration component I of the 7-th cycle period to be a second adaptive parameter of the integration component I” in claim 7, “the step of, according to the diameter difference and the target threshold of the integration component I and the corresponding adaptive parameter, calculating to obtain the corrected value of the integration component I comprises: according to the diameter difference and the target threshold of the integration component I and the corresponding adaptive parameter, by using a second formula, calculating to obtain the corrected value of the integration component I, wherein the second formula comprises:

    PNG
    media_image8.png
    61
    715
    media_image8.png
    Greyscale

wherein 
    PNG
    media_image9.png
    44
    71
    media_image9.png
    Greyscale
 represents the corrected value of the integration component I of the i-th cycle period, 
    PNG
    media_image10.png
    45
    101
    media_image10.png
    Greyscale
 represents the initial value of the integration component I of the i-th cycle period, 
    PNG
    media_image11.png
    42
    51
    media_image11.png
    Greyscale
 represents the diameter difference of the i-th cycle period in M+1 cycle periods, 
    PNG
    media_image12.png
    66
    73
    media_image12.png
    Greyscale
 a represents the average value of the absolute values of all of the diameter differences in the M+1 cycle periods, 
    PNG
    media_image13.png
    39
    46
    media_image13.png
    Greyscale
 represents the first adaptive parameter of the integration component I, 
    PNG
    media_image14.png
    44
    43
    media_image14.png
    Greyscale
 represents the second adaptive parameter of the integration component I, 
    PNG
    media_image15.png
    47
    67
    media_image15.png
    Greyscale
 represents the target threshold of the integration component I of the /-th cycle period, and ¢ represents the duration of the cycle period” in claim 8, “the step of setting the target threshold of the differentiation component D of the i-th cycle period and the corresponding adaptive parameter comprises: acquiring diameter differences of the i-th cycle period and M cycle periods preceding the i-th cycle period, wherein M≤i-1; calculating a standard deviation of all of the diameter differences of the M+1 cycle periods; setting 1/100-1/2 of the standard deviation to be the target threshold of the differentiation component D; setting 1/1000-1/10000 of the initial value of the differentiation component D of the i- th cycle period to be a first adaptive parameter of the differentiation component D; and setting 1/10000-1/100000 of the initial value of the differentiation component D of the i-th cycle period to be a second adaptive parameter of the differentiation component D” in claim 9, and “the step of, according to the target threshold of the differentiation component D and the corresponding adaptive parameter, calculating to obtain the corrected value of the differentiation component D comprises: according to the diameter difference and the target threshold of the differentiation component D and the corresponding adaptive parameter, by using a third formula, calculating to obtain the corrected value of the differentiation component D, wherein the third formula comprises:

    PNG
    media_image16.png
    100
    988
    media_image16.png
    Greyscale

wherein 
    PNG
    media_image17.png
    42
    80
    media_image17.png
    Greyscale
 represents the corrected value of the differentiation component D of the i-th cycle period,  
    PNG
    media_image18.png
    46
    104
    media_image18.png
    Greyscale
 represents the initial value of the differentiation component D of the /-th cycle period, 
    PNG
    media_image19.png
    39
    47
    media_image19.png
    Greyscale
 represents the diameter difference of the i-th cycle period in M+1 cycle periods, 
    PNG
    media_image20.png
    45
    80
    media_image20.png
    Greyscale
 represents the target threshold of the differentiation component D of the i-th cycle period, 
    PNG
    media_image21.png
    36
    49
    media_image21.png
    Greyscale
 represents the first adaptive parameter of the differentiation component D, 
    PNG
    media_image22.png
    40
    39
    media_image22.png
    Greyscale
 represents the second adaptive parameter of the differentiation component D, and t represents the duration of the cycle period.” in claim 10, amount to an abstract idea (mental processes). This judicial exception is not integrated into a practical application because the method is just related to the data gathering/judging/calculating, which involve the abstract idea (mental processes). The addition of “directly measuring the mass of the currently generated silicon ingot” is not a significant addition and amounts to adding insignificant extra-solution activity to the judicial exception, so it is not indicative of integration into a practical application. MPEP 2106.05(g). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no actual manipulation or performance of active steps required and further, the obtaining/determining/judging/calculating is not required to be performed in a particular manner, and thus, the process relates to an abstract idea without significantly more. Therefore, the obtaining/determining/judging/calculating limitations are directed to steps that can be performed by the human mind, or by a human using a pen and paper.  Therefore, the claims are patent ineligible and does not meet 35 USC 101. Any amendment must be commensurate with the corresponding specification.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Mengjun Hui (CN 101392404 A, machine translation, “Hui”), or, in the alternative, Mengjun Hui (CN 101392404 A, machine translation, “Hui”) in view of Banba et al (US 20120067272 A1, “Banba”)
Regarding claim 1, Hui (entire document) teaches a method for controlling constant (equal) diameter growth of single crystal (monocrystalline) silicon, wherein the method comprises acquiring  an initial signal/value of a cycle by PID periodically (abstract, 0023, 0027, 0054 and 0060), the PID parameters comprising proportional coefficient P (apparently having a proportion component) (0028, 0029, 0030 and 0034), an integral value (apparently having an integration component) (0028,  0029, 0030 and 0035), and an differential value (apparently having a differential component) (0028, 0029, 0030 and 0036), and a first PID operation (gaining initial values) (e.g., i=1); obtaining signal error through PID operation, correcting/adjusting the PID parameters/ values (comprising the initial value) by known operations of PID (abstract, 0011-0012, 0028, 0040-0041, 0054-0059, claims 1 and 2) and the process is periodic and cyclic (obtaining PID corrected value of the i-th cycle period) (0054 and 0060); and according to the PID corrected/adjusted values collected periodically (i-th cycle period, and i≥1) (0054-0060), controlling a crystal growth diameter of the i-th cycle period (0029-0037 and 0054). Since Hui explicitly teaches the PID parameters comprising proportional coefficient P, an integral value, and an differential value (0029-0037), it is reasonably expected that the PID of Hui has a proportion component, an integration component, and a differential component. Furthermore it is known that PID control circuit comprises a proportional control portion, an integrative control portion, and a differential control portion as taught by Banba (0044, 0048, 0059, 0063 and 0080). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Hui per teachings of Banba in order to provide suitable components for obtaining the parameters, though which the single crystal with stable quality of the growing crystal can be grown (Banba, 0016, 0044, 0048, 0059, 0063 and 0080). Also, regarding the “a proportion component, an integration component, and a differential component” limitation, it is noted that the claimed invention calls for process claims, wherein the steps of the process are met by the applied prior art, and the structural limitations of the apparatus do not present a manipulative difference between the claimed process steps and the prior art process. Therefore, the recitation of specific structural limitations of the apparatus for performing such steps does not serve to further limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  
Regarding claim 2, Hui/Banba teaches that the process is periodic and cyclic, and the PID value is adjusted/corrected according to the PID corrected/ adjusted values collected periodically for controlling a crystal growth diameter of crystal (Hui 0054-0060), meeting the claim.
Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hui/Banba as applied to claim 1 above, and further in view of Han et al (KR 20100016851 A, machine translation, “Han”).
Regarding claim 3, Hui/Banba teaches that the i-th cycle period, the proportion component P, the integration component I and the differentiation component D as addressed above, and further teaches setting a target value of corresponding adaptive parameters through the PID control, for example when a difference between a measured value and a target value, the values are adjusted by performing the PID control (Hui 0054-0061 and claim 1; Banba 0043-0048, 0058-0063, 0075-0083 and claims 1-8); Hui/Banba does not explicitly teach setting, in the i-th cycle period, a target threshold of the proportion component P and a corresponding adaptive parameter, a target threshold of the integration component I and a corresponding adaptive parameter and a target threshold of the differentiation component D and a corresponding adaptive parameter; according to the target threshold of the proportion component P and the corresponding adaptive parameter, calculating to obtain the corrected value of the proportion component P; according to the target threshold of the integration component I and the corresponding adaptive parameter, calculating to obtain the corrected value of the integration component I; and according to the target threshold of the differentiation component D and the corresponding adaptive parameter, calculating to obtain the corrected value of the differentiation component D. However Han teaches a method of controlling crystal growth, wherein the PID controller is divided into proportional, integral and derivative components, the values for each of them are used for periodically controlling/ changing the parameters for the crystal growth, and when the current value (measured value) and target value has a deviation, the parameters are changed (pages 2-8), similar to the instantly claimed limitations. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Hui/Banba per teachings of Han in order to provide easily control a diameter of the single crystal ingot (Han abstract).
Regarding claim 4, Hui/Banba/Han teaches setting the target threshold of the parameters through PID control comprising the proportion component P of the i-th cycle period as addressed above, and also teaches obtaining (acquiring) a diameter difference between the target value and the measured value in a real time (Hui 0005; Banba claims 1-8; Han pages 1-8), and setting a target value of the diameter (Banba 0043-0044, 0058-0059; Han page 2), but does not explicitly teach the specific values of the proportional component P. However Hui/Banba/Han explicitly teaches that the values of the PID controller comprising the proportional component P affects the crystal growth such as the actual diameters of the growing crystal (Han pages 1-8), and apparently the target value of crystal dimeter would also affect the actual resulting crystal. Therefore, it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Hui/Banba/Han, and obtained/set various values including the instantly claimed “1/100-1/2 of an absolute value of the diameter difference of the i-th cycle period to be the target threshold of the proportion component P; 1/1000-1/10000 of the initial value of the proportion component P of the i-th cycle period to be a first adaptive parameter of the proportion component P; and 1/10000-1/100000 of the initial value of the proportion component P of the i-th cycle period to be a second adaptive parameter of the proportion component P” in order to grow a single crystal with controlled diameters, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B).  Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 6, Hui/Banba/Han teaches acquiring the diameter difference of the i-th cycle period comprises monitoring/collecting the diameters (apparently comprising an initial crystal diameter of the i-th cycle period) during the crystal growth process (Han pages 6 and 7); setting/adjusting the target crystal diameter of the i-th cycle period (Banba 0043 and 0058-0059; Han pages 6 and 7); and according to the crystal growth diameter of the i-th cycle period and the target crystal diameter of the i-th cycle period, calculating to obtain the diameter difference of the i-th cycle period (Banba 0058-0080; Han pages 2, 3 and 4).
Regarding claim 7, Hui/Banba/Han teaches setting the target threshold of the parameters through PID control comprising the integration component I of the i-th cycle period as addressed above, and also teaches obtaining (acquiring) a diameter difference between the target value and the measured value in a real time (apparently comprising the i-th cycle period and M cycle periods preceding the i-th cycle period) (Hui 0005; Banba claims 1-8; Han pages 1-8), and calculating an average value the diameters (Han page 3), but does not explicitly teach the specific values of the integration component I. However Hui/Banba/Han explicitly teaches that the values of the PID controller comprising the integration component I affects the crystal growth such as the actual diameters of the growing crystal (Han pages 1-8), and apparently the average value of crystal dimeter would also affect the actual resulting crystal. Therefore, it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Hui/Banba/Han, and obtained/set “1/100-1/2 of the average value to be the target threshold of the integration component I; setting 1/1000-1/10000 of the initial value of the integration component I of the i-th cycle period to be a first adaptive parameter of the integration component I; and setting 1/10000-1/100000 of the initial value of the integration component I of the i-th cycle period to be a second adaptive parameter of the integration component I”, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 9, Hui/Banba/Han teaches setting the target threshold of the parameters through PID control comprising the differentiation component D of the i-th cycle period as addressed above, and also teaches obtaining (acquiring) a diameter difference between the target value and the measured value in a real time (apparently comprising the i-th cycle period and M cycle periods preceding the i-th cycle period) (Hui 0005; Banba claims 1-8; Han pages 1-8), and calculating deviation/difference of the diameters periodically in real time (all of the diameter differences) (Hui 0025 and 0040; Banba 0056-0059; Han page 3), but does not explicitly teach the specific values of the differentiation component D. However Hui/Banba/Han explicitly teaches that the values of the PID controller comprising the differentiation component D affects the crystal growth such as the actual diameters of the growing crystal (Han pages 1-8), and apparently the average value of crystal dimeter would also affect the actual resulting crystal. Therefore, it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Hui/Banba/Han, and obtained/set “1/100-1/2 of the standard deviation to be the target threshold of the differentiation component D; 1/1000-1/10000 of the initial value of the differentiation component D of the i- th cycle period to be a first adaptive parameter of the differentiation component D; and 1/10000-1/100000 of the initial value of the differentiation component D of the i-th cycle period to be a second adaptive parameter of the differentiation component D”, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claims 5, 8 and 10, as addressed above, Hui/Banba/Han teaches that the PID controller is divided into proportional, integral and derivative components, the values for each of them are used for periodically controlling/ changing the parameters for the crystal growth, and when the current value (measured value) and target value has a deviation, the parameters are changed/adjusted; and further teaches those parameters affects the diameters of the growing crystals (Han pages 1-8). Therefore, it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Hui/Banba/Han, and obtained various formula including the instantly recited in claims 5, 8 and 10, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B). . Furthermore it is well settled that there is no invention in the discovery of a general formula, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. It is also well established that Nor can one patent "a novel and useful mathematical formula," Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al (CN 106283178 A, machine translation, “Zhang”) teaches a method of controlling crystal growth, wherein the parameters P, I, D of PID controller are respectively calculated and controlled in the whole crystal growth process for real-time control (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714